Title: General Orders, 17 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Saturday April 17th 1779.
Parole Killevan—C. Signs Kerry—Kells.


The officers are requested to loose no time in preparing for the field, that they may be ready to leave their present quarters at the shortest notice: The Quarter Master General as far as it is in his Power will supply those with Portmanteaus who have not been furnished heretofore; and those who are or shall be provided are on no account to carry chests or boxes into the field—The Portmanteaus are given by the public to supersede the use of such cumbersome articles, in order to contract the baggage of the Army and lessen the number of Waggons which, besides the saving of expence, is attended with many obvious and most important military advantages.
The General also thinks it necessary to give explicit notice in time, that with a view to having the Army as little incumbered as possible in all its movements, and to prevent burthening the public and the farmer more than cannot be avoided on the score of forage, No officers whose duty does not really require them to be on horseback will be permitted to keep horses with the Army—Sensible of the force of good examples on the minds of the soldiery, it ought to be the pride of an officer to share the fatigue as well as danger to which his men are exposed—On foot marching by their sides, by sharing he will lessen every inconvenience and excite in them a spirit of patience and perseverence. Inability alone can justify a deviation from this necessary practice.
The General strongly recommends it to the officers to divest themselves as much as possible of every thing superfluous, taking to the field only what is essential for decency and comfort—Such as have not particular friends within reach, to whose care they would choose to confide their spare baggage will apply to the Quarter Master General who will appoint a place for its reception, and furnish the means of transportation. The commanding officers of divisions, brigades, and regiments will pay particular attention to the strict observance of these orders.
The regimental Clothiers are to apply to the Clothier General or his Assistant in camp for thread, and the commanding officers of regiments will see that their mens clothes are repaired without loss of time—They will also have their men’s arms thoroughly examined & put into the best order.
